DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 08/03/2021.
Applicant's election with traverse of Species I, Figures 2-4 in the reply filed on 08/03/2021 is acknowledged.  The traversal is on the ground(s) that there would be no undue burden if the election between species were not required.  This is not found persuasive because there is a search burden associated with searching the structural details of the two distinct species, such as by additional prior art that would be discovered with a separate text search for the wire engagement element associated with the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dral (US 5795026).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1. (Currently Amended) An armrest assembly for a vehicle seat, the armrest assembly comprising
an armrest (18),
a support (36), and
an intermediate portion (comprising elements 46, 52 shown in Figure 2),
the armrest being movable in translation along a vertical direction relative to the support (as can be appreciated by the telescoping structure of Figure 2), the assembly further comprising:
a locking device for the armrest, comprising a first part having toothed elements (58) and a second part (61) capable of coming into contact with the toothed elements of the first part; and
a control device, the control device comprising a slider (comprising elements 63 and 64) for locking or unlocking the second part, the slider being arranged on the intermediate part and being movable in translation along the intermediate part (within portion 52 of the intermediate part, which is identified in the specification as a slide tube);


2. (Original) The armrest assembly of claim 1, wherein the first part is mounted on the support and the second part is mounted on the intermediate portion (as shown in Figure 2).

3. (Original) The armrest assembly of claim 1, wherein the second part is movable in rotation about an axis of rotation perpendicular to the vertical direction and is movable in translation along the vertical direction relative to the first part (axis at center of pin 62 is perpendicular to the vertical or sliding direction of the intermediate relative to the first part 58, as shown in Figure 2).

4, (Original) The armrest assembly of claim 1, wherein the locking device is able to transition from the locking position to the unlocking position in response to a breaking force applied to the armrest (where the breaking force may be interpreted in two or more reasonable ways, including 1) a force applied to the armrest via the actuator button 82, which moves the locking device from the locking to the unlocking position; and 2) a downward force of sufficient magnitude to unseat the teeth of element 64 from the teeth 

5. (Original) The armrest assembly of claim 1, wherein the second part is a cogwheel.

6. (Original) The armrest assembly of claim 5, wherein the slider of the control device comprises a comb, the comb being able to engage with the second part in order to lock said second part (on a lower end of element 64 of the slider are teeth 66 forming a comb that engage second part 61).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dral (US 5795026) in view of Wilhelm (DE 10218568).
Wilhelm shows a vehicle seat with a height-adjustable armrest with a support, an intermediate portion, a rack, a pinion for engaging the rack, but lacks the specifics of the slider.  Wilhelm also lacks the simplicity of a single pinion and a single rack.

It would have been obvious to modify the vehicle seat of Wilhelm to include the structure taught by Dral, including the support, intermediate portion, single rack, single pinion, and slider because doing so would provide the benefit of a simpler construction.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

9. (Currently Amended) A vehicle seat comprising
at least a seating portion (6 of Wilhelm) and
an armrest assembly for a vehicle seat (7, 9 of Wilhelm),
the armrest assembly comprising an armrest (7), a support (shown at 4 in Figure 2 of Wilhelm, but replaced by structure taught by Dral with an inner support 38), and an intermediate portion (shown at 5 in Figure 2 of Wilhelm, but replaced by structure taught by elements 46 and 52 shown in Figure 2 of Dral), the armrest being movable in translation along a vertical direction relative to the support (as disclosed by each of Dral and Wilhelm),
the armrest assembly further comprising:
a locking device for the armrest, comprising a first part having toothed elements (58 of Dral) and a second part (61 of Dral) capable of coming into contact with the toothed elements of the first part; and

wherein the slider is movable between a locking position and an unlocking position allowing movement of the second part in translation along the vertical direction of the armrest (as described in column 4, lines 40-48 and column 6, lines 28-37 of Dral).

10. (New) The vehicle seat of claim 9, wherein the second part is in continual contact with the toothed elements of the first part when the second part is in the locking position or in the unlocking position (in both locking and unlocking positions, and (as described in column 4, lines 40-48 and column 6, lines 28-37 of Dral)).

11. (New) The vehicle seat of claim 9, wherein the support is integral with the seating portion (as taught by Wilhelm and where this teaching is incorporated when combining Dral with Wilhelm).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



DAVID E. ALLRED
Primary Examiner
Art Unit 3636



/DAVID E ALLRED/Primary Examiner, Art Unit 3636